Peyton, C. J.,
delivered the opinion of the court.
This was a bill filed by the appellant to redeem a prior deed of trust upon certain land in Chickasaw county, and to subject the same to the payment of his claim against the estate of which the appellee is administratrix, by virtue of a written agreement by which Thomas B. Shearer in his life time agreed with the appellant to hold certain real estate as security to pay his indebtedness to the appellee.
The bill charges that the written agreement created a charge in the nature of a lien on the real estate specified therein. The bill further charges that Eliza A. Shearer, E. Hodges and Mrs. L. O. Walker combined together to wrong and injure the appellant and defeat his lien on said property.
The defendants in the court below appeared and interposed a demurrer to the bill which was sustained by the court, and the bill dismissed. And this action of the court below is here assigned for error.
It will be observed there was no answer to that part of the bill which charges a combination to cheat and defraud the plaintiff be*117low. The demurrer is applied to the whole bill, and is bad as to that part of which charges defendants with a combination to cheat and defraud the plaintiff. This requires an answer. For it is a general rule that a demurrer cannot be good as to a part which it covers and bad as to the rest, and therefore it must stand or fall altogether. Story’s Eq. P)., 409, sec. 443.
If it be true that the agreement creates a charge on the land in the nature of a lien, as charged in the bill, the complainant would have a right to equitable relief. The demurrer admits the truth of the facte and allegations well pleaded in the bill, and this being so, the demurrer should not have been sustained.
For these reasons, the decree must be reversed, the demurrer overruled, and the cause remanded with leave to appellees to answer the appellant’s bill within forty days from this date.